                                           Case 3:19-cv-07504-JD Document 28 Filed 09/11/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    THERESA BROOKE,                                     Case No. 19-cv-07504-JD
                                   8                   Plaintiff,
                                                                                            ORDER CONDITIONALLY
                                   9            v.                                          DISMISSING CASE
                                  10    PRIMA DONNA HOTELS INC.,
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          The Court is advised that the parties have settled. Dkt. No. 27. Consequently, the Court

                                  14   vacates all pretrial deadlines, terminates pending motions, and dismisses this case without

                                  15   prejudice. If any party certifies to the Court within 45 days from the date of this order that the

                                  16   agreed consideration for the settlement of this action has not been delivered, this order will be

                                  17   vacated and the case will be set for a case management conference. If no certification is filed, the

                                  18   dismissal will be deemed to be with prejudice after the 45 days.

                                  19           The parties are directed not to ask the Court for a “dismissal with prejudice” at any

                                  20   time after this order, or to ask for an order confirming dismissal under FRCP 41(a)(1). No

                                  21   Court order is necessary for dismissal under that rule.

                                  22          IT IS SO ORDERED.

                                  23   Dated: September 11, 2020

                                  24

                                  25                                                                 ________________________
                                                                                                     JAMES DONATO
                                  26                                                                 United States District Judge
                                  27

                                  28
